Motion by James V. Sangiorgio, a suspended attorney whose period of suspension has been completed, for reinstatement to the roll of attorneys and counselors at law. The application is referred to the Committee on Character and Fitness for the Second Judicial Department, for investigation and report on (1) whether the petitioner has complied with this court’s order of suspension, and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor at law. The application will be held in abeyance, pending the committee’s report. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.